314 S.E.2d 833 (1984)
Willie G. MILLS, Sr., Employee,
v.
Fieldcrest MILLS, Employer, Self-Insurer.
No. 8310IC682.
Court of Appeals of North Carolina.
May 1, 1984.
*835 Michaels & Jernigan by John Alan Jones and Paul J. Michaels, Raleigh, for plaintiff appellee.
Smith, Moore, Smith, Schell & Hunter by J. Donald Cowan, Jr. and Caroline Hudson, Greensboro, for defendant appellant.
VAUGHN, Chief Judge.
The question raised by defendant on appeal is whether the Industrial Commission erred in awarding plaintiff, disabled due to chronic obstructive lung disease, workers' compensation pursuant to G.S. 97-53. G.S. 97-53 enumerates a list of diseases and conditions deemed to be occupational diseases justifying an award under our Workers' Compensation Act, G.S. 97-1, et seq. Neither byssinosis, a work-related lung disease caused by the inhalation of cotton *836 dust, nor chronic obstructive lung disease, a disease which may be caused by work-related components like byssinosis or non-work-related components like bronchitis, emphysema, and asthma are among those diseases specifically enumerated. See Rutledge v. Tultex Corp., 308 N.C. 85, 94, 301 S.E.2d 359, 366 (1983). Nevertheless, under the catch-all provision of G.S. 97-53(13), a disease not specifically enumerated is compensable if it is "due to causes and conditions which are characteristic of and peculiar to a particular trade, occupation or employment, but excluding all ordinary diseases of life to which the general public is equally exposed outside of the employment."
Pursuant to pre-Rutledge Supreme Court precedent, a disabled workers' right to compensation under G.S. 97-53(13) depended on proving:
(1) the disease was characteristic of a trade or occupation,
(2) the disease was not an ordinary disease to which the public was equally exposed outside of employment, and
(3) a causal connection between the disease and the workers' employment.
See Walston v. Burlington Industries, 304 N.C. 670, 285 S.E.2d 822, amended on rehearing, 305 N.C. 296, 285 S.E.2d 822 (1982); Hansel v. Sherman Textiles, 304 N.C. 44, 283 S.E.2d 101 (1981); Morrison v. Burlington Industries, 304 N.C. 1, 282 S.E.2d 458 (1981); Booker v. Medical Center, 297 N.C. 458, 256 S.E.2d 189 (1979). A worker with a non-occupational disease had a right to compensation if he or she could prove that the disease was aggravated or accelerated by causes or conditions peculiar to the worker's employment. Hansel, supra. A worker only partially disabled due to an occupational disease had to prove not only the disablement, but also the degree of incapacity actually caused by his or her occupational disease. Morrison, supra.
In the watershed case of Rutledge v. Tultex Corp., Justice Exum, writing for the majority, recognized the inability of medical science to distinguish among causal factors when a worker becomes totally disabled due to chronic obstructive lung disease:
[C]hronic obstructive lung disease may apparently be brought on by just the continuous inhalation of cotton dust, just the continuous inhalation of other substances, such as cigarette smoke, or by the inhalation of both kinds of substances together. It is apparently medically impossible even on autopsy objectively to distinguish the effect on the lungs of cigarette smoke inhalation and the inhalation of cotton dust, or between the effects of bronchitis and the inhalation of these substances.
Id. 308 N.C. at 94-95, 301 S.E.2d at 366. In light of the difficulty in determining etiology, the Rutledge court, balancing both the rights of the worker and those of the employer, articulated a workable legal standard to determine whether a claimant totally disabled due to chronic obstructive lung disease caused in part by occupational factors and in part by non-occupational factors has a compensable occupational disease. Pursuant to Rutledge, the right to compensation depends on proving:
(1) the occupation in question exposed the worker to a greater risk of contracting the disease than members of the public generally, and
(2) the worker's exposure to cotton dust significantly contributed to or was a significant causal factor in the disease's development.
Id. at 101, 301 S.E.2d at 369-70. The factual inquiry under the second prong of the Rutledge test replaces the burden of proving etiology with the burden of proving that without occupational exposure, i.e., to cotton dust in a textile mill, the disease would not have developed to such an extent as to cause the worker's total physical disablement. Id. at 102, 301 S.E.2d at 370.
The Rutledge decision was filed on 5 April 1983. The Industrial Commission, in the case sub judice, rendering its decision of 7 February 1983 relied, thus, on pre-Rutledge law in awarding claimant benefits after concluding that claimant's lung *837 disease was "aggravated and accelerated by causes and conditions characteristic of and peculiar to his employment in the textile industry ..." The Commission's pertinent findings of fact included the following:
4. Plaintiff suffers from chronic obstructive lung disease with components of chronic bronchitis and emphysema. His lung disease was predominantly caused by tobacco consumption. Once his disease was relatively well advanced, the exposure to cotton dust served as an aggravating factor by acutely worsening his symptoms and making his impairment increase at a greater rate.
5. Plaintiff is totally disabled as a result of his chronic obstructive lung disease, partially as a result of his long-term exposure to cotton dust in his job....
6. Plaintiff was placed at an increased risk of developing chronic obstructive lung disease by reason of his occupational exposure to cotton dust but the major cause of his lung disease is cigarette smoking.
7. Plaintiff's lung disease was aggravated and accelerated by his exposure to cotton dust in his employment, an exposure which is characteristic of and peculiar to employment in the textile industry. He is permanently and totally disabled by his chronic obstructive pulmonary disease and is entitled to compensation for his disability under the Workers' Compensation Act.
The Commission made no findings regarding the significance of plaintiff's exposure to cotton dust in relation to the development of his lung disease. Despite this omission in the findings, an award of workers' compensation may, nevertheless, be proper if the evidence supports a conclusion that occupational exposure was a significant contributing or causal factor in the development of plaintiff's lung disease.
In Dowdy v. Fieldcrest Mills, 308 N.C. 701, 304 S.E.2d 215 (1983), the Supreme Court reviewed the evidence in a case similar to the one at bar involving a pre-Rutledge award by the Industrial Commission for plaintiff's total permanent disability due to chronic obstructive lung disease. In Dowdy, plaintiff and others testified that plaintiff's condition became substantially worse each time plaintiff was exposed to cotton dust. A physician's report showed that plaintiff's disease was " `probably due in part to cotton dust exposure' and that there was `distinct aggravation' of his symptoms when exposed to cotton dust." Id. at 708, 304 S.E.2d at 220. Based on this evidence, the Supreme Court found as a matter of law that plaintiff's "exposure to cotton dust in his employment with the defendant significantly contributed to and was a significant causal factor in the development of the disease." Id. at 708-09, 304 S.E.2d at 220.
We have carefully reviewed the record in this case and unlike the court in Dowdy, we find the evidence insufficient to draw a legal conclusion regarding the significance of plaintiff's exposure to cotton dust in relation to the development of his lung disease. In reaching this conclusion, we have reviewed such evidence as:
(1) the extent of plaintiff's exposure to cotton dust during employment,
(2) the extent of other non-work-related, but contributing exposures and components,
(3) the manner in which the disease developed with reference to plaintiff's work history, and
(4) medical testimony.
See Rutledge, 308 N.C. at 105, 301 S.E.2d at 372.
The record here showed that although plaintiff worked in a textile mill for approximately 35 years, he worked primarily in the weave room, a relatively low-risk area. The record furthermore showed that plaintiff's tobacco consumption contributed to a significant extent to the development of his disease. Finally, although the development of plaintiff's lung disease coincided *838 with his employment in the mill, the medical experts disagreed as to the relative correlation between the two. Dr. O'Neill testified that plaintiff's work had no influence on the development of his lung disease, while Dr. Hayes testified that cotton dust in the mill was an aggravating factor causing plaintiff greater obstructive impairment. The equivocal evidence in this case supports neither an award nor a denial of workers' compensation pursuant to the principles espoused in Rutledge. A possibility of causation or contribution is not enough to support an award of compensation. See Walston v. Burlington Industries, supra.
Ordinarily, our scope of review upon appeal from an award of the Industrial Commission is limited to determining: (1) whether there was competent evidence before the Commission to support its findings of fact; and (2) whether the Commission's findings of fact justify its legal conclusions. Hansel v. Sherman Textiles, supra. When, however, as here, facts are found or the Commission fails to find facts under a misapprehension of the law, a remand may be necessary so that the evidence may be considered in its true legal light. Bailey v. Dept. of Mental Health, 272 N.C. 680, 159 S.E.2d 28 (1968). The proper procedure on appeal is to remand a case when the Commission's findings of fact are insufficient to determine the rights of parties upon a claim for compensation. See Clark v. American & Efird Mills, ___ N.C.App. ___, 311 S.E.2d 624 (1984); Swink v. Cone Mills, Inc., 65 N.C.App. 397, 309 S.E.2d 271 (1983) (both reversing and remanding decisions of the Industrial Commission for findings on the question of significant contribution.)
In light of Rutledge and other recent authority from this court, we remand this case to the Industrial Commission for findings on the question of "significant contribution" or "significant causal factor." On remand, the Industrial Commission may, but is not limited to consider such factors as:
(1) medical testimony,
(2) the extent of plaintiff's exposure to cotton dust during employment,
(3) the extent of other non-work-related, but contributing exposures and components, i.e., tobacco consumption, and
(4) the manner in which the disease developed with reference to the plaintiff's work history.
See Rutledge, 308 N.C. at 105, 301 S.E.2d at 372.
Reversed and remanded.
BRASWELL and EAGLES, JJ., concur.